        Case1:17-cv-05753-JGK
        Case 1:17-cv-05753-JGK Document
                               Document158
                                        159 Filed
                                             Filed11/18/20
                                                   11/19/20 Page
                                                             Page11ofof66




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



- - - - - - --            -   ----- X
CARRIE SCHEUFELE, JEFFREY                           Civil Action No. 1: l 7-cv-05753-JGK
SCHEUFELE and NICHOLAS ORAM,
Individually and on Behalf of All Others            CLASS ACTION
Similarly Situated,
                                                    STIPULATION AND [PROPOSBDJ ORDER
                              Plaintiffs,           FURTHER MODIFYING THE
                                                    PROTECTIVE ORDER FOR PRIVILEGED
       vs .                                         INFORMATION

TABLEAU SOFTWARE, INC. , CHRISTIAN
CHABOT, THOMAS WALKER, PATRICK
HANRAHAN and CHRISTOPHER STOLTE,

                              Defendants.
- --      - -- -- --              - --      -   x
                                                             USDC SON Y
                                                             DOCU MENT
                                                             F.LECTRONICALL Y FILED
                                                             DOC#
                                                                          .. _-J......,f:---,
                                                             DATE F-1L-E-D:-                 d-q- --
                                                                                          19_~
         Case            -------------
          Case1:17-cv-05753-JGK
               1:17-cv-05753-JGK Document
                                  Document158
                                           159 Filed
                                                Filed11/18/20
                                                      11/19/20 Page
                                                                Page22ofof66




       Counsel for Lead Plaintiff Plumbers and Pipefitters National Pension Fund ("Plaintiff')

and counsel for Defendants Tableau Software, Inc. ("Tableau"), Christian Chabot, Thomas

Walker, Patrick Hanrahan and Christopher Stolte ("Defendants" and, with Plaintiff, the "Parties"),

respectfull y submit this Stipulation and ~            Order Further Modifying the Stipulation and

~ Protective Order, which the Court approved and entered on March 21, 2019 (ECF Nos.

90, 92) (the "Protective Order").      This stipulation addresses additional concerns raised by

Defendants and certain non-parties regarding the disclosure in discovery of information covered

by the attorney-client privilege and/or work-product protection, as defined in Federal Rule of

Evidence 502(g).

        WHEREAS, Plaintiff has noticed depositions and/or served document requests on

Defendants, Defendants' outside counsel in this action, Cooley LLP ("Cooley"), and Defendants'

e-discovery vendor in this action, TransPerfect Legal Solutions ("TransPerfect"), seeking

documents and other information relating to certain discovery issues described in the Parties '

filings and in recent hearings in this action (collectively, the "discovery issues") (see ECF Nos .

150, 151, 152, and 156);

        WHEREAS, in order to provide responsive information concerning the discovery issues,

Defendants, Cooley, and TransPerfect would need to disclose certain documents and other

infonnation covered in whole or in part by the attorney-client privilege and/or work-product

protection (collectively, "privileged discovery information");

        NOW THEREFORE, the Parties agree and stipulate to the following, subject to the

approval of the Court, that:

        1.      The following language will be added as Paragraph 10 to "Section I.

DEFINITIONS" in the Protective Order:



                                                - 1-
        Case
                             --------------•
         Case1:17-cv-05753-JGK
              1:17-cv-05753-JGK Document
                                 Document158
                                          159 Filed
                                               Filed11/18/20
                                                     11/19/20 Page
                                                               Page33ofof66




              10.    Privileged Discovery Information. Documents or other information

      concerning certain discovery issues described in the Parties' filings in this action (see ECF

      Nos . 150, 151, 152, and 156) disclosed by Defendants, Cooley LLP, or TransPerfect Legal

      Solutions that are covered in whole or in part by the attorney-client privilege and/or work-

      product protection, as those terms are defined in Federal Rule of Evidence 502(g) .

       2.     The following language will be added as Paragraph 4 to " Section VI. NO

W AIYER" in the Protective Order:

              4.    Pursuant to Federal Rule of Evidence 502(d), the disclosure of Privileged

       Discovery lnfonnation in this Action through document productions or deposition

       testimony will not waive the attorney-client privilege or work-product protection over any

       undisclosed communications or information covered in whole or in part by the attorney-

       client privilege and/or work-product protection, in this Action or any other federal or state

       proceeding.

       3.     The following language will be added as Paragraph 5 to " Section VI. NO

W AIYER" in the Protective Order:

              5.    Pursuant to Federal Rule of Evidence 502(d), the disclosure of Privileged

       Discovery Information through document productions or deposition testimony in this

       Action will not waive the attorney-client privilege or work-product protection over such

       Privileged Discovery Information in any other federal or state proceeding.

       IT IS SO STIPULATED.




                                               -2-
       Case1:17-cv-05753-JGK
      Case  1:17-cv-05753-JGK Document
                               Document158
                                        159 Filed
                                             Filed11/18/20
                                                   11/19/20 Page
                                                             Page44ofof66




DATED: November 18, 2020            COOLEY LLP
                                    CHRISTOPHER B. DURBIN (pro hac vice)
                                    JEFFREY D. LOMBARD (pro hac vice)




                                             CHRISTOPHER B . DURBIN
                                    1700 Seventh Avenue, Suite 1900
                                    Seattle, WA 98199
                                    Telephone: 206/452-8700
                                    206/452-8800 (fax)
                                    cdurbin@cooley.com
                                    jlombard@ cooley.com

                                    COOLEY LLP
                                    SARAH M . LIGHTDALE (SL 7122)
                                    1114 A venue of the Americas, 46th Floor
                                    New York, NY 10036
                                    Telephone: 212/4 79-6000
                                    212/479-6275 (fax)
                                    slightdale@ cooley.com

                                    Attorneys for Defendants


DA TED : November 18 , 2020         ROBBINS GELLER RUDMAN & DOWD LLP
                                    SAMUEL H. RUDMAN
                                    DAYID A. ROSENFELD
                                    WILLIAM J. GEDDISH




                                                DA YID A. ROSENFELD
                                    58 South Service Road, Suite 200
                                    Melville, NY 11747
                                    Telephone: 631 /367-7100
                                    63 1/367-1173 (fax)
                                    srudman@rgrdlaw .com
                                    drosenfeld@ rgrdlaw.com
                                    wgeddish@rgrdlaw.com




                                      -3-
Case 1:17-cv-05753-JGK
Case 1:17-cv-05753-JGK Document
                       Document 158
                                159 Filed
                                    Filed 11/18/20
                                          11/19/20 Page
                                                   Page55of
                                                         of 66




                            ROBBINS GELLER RUDMAN & DOWD LLP
                            STEVEN W. PEPICH
                            DOUGLAS R. BRITTON (pro hac vice)
                            X. JAY ALVAREZ
                            SUSANNAH R. CONN (pro hac vice)
                            KEVIN A. LA YELLE (pro hac vice)
                            MATTHEW J. BALOTT A
                            655 West Broadway, Suite 1900
                            San Diego , CA 92101
                            Telephone: 619/231-1058
                            619/231-7423 (fax)
                            stevep@rgrdlaw.com
                            dougb@rgrdlaw.com
                            jaya@rgrdlaw.com
                            sconn@rgrdlaw.com
                            klavelle@rgrdlaw.com
                            mbalotta@rgrdlaw.com

                            Lead Counsel.for Lead Plaint(ff

                            LABA TON SUCHAROW LLP
                            JONATHAN GARDNER
                            140 Broadway, 34th Floor
                            New York, NY 10005
                            Telephone: 212/907-0700
                            212/818-0477 (fax)
                            jgardner@ labaton.com

                            O ' DONOGHUE & O'DONOGHUE LLP
                            LOUIS P. MALONE
                            5301 Wisconsin Avenue, N.W., Suite 800
                            Washington, DC 20015
                            Telephone: 202/362-0041
                            202/362-2640 (fax)
                            lmalone@odonoghuelaw.com

                            Additional Counsel.for Lead Plaintiff




                        *      *      *




                             -4-
       Case        --------------
        Case1:17-cv-05753-JGK
             1:17-cv-05753-JGK Document
                               Document158
                                        159 Filed
                                             Filed11/18/20
                                                   11/19/20 Page
                                                             Page66ofof66




                                       ORDER

      IT IS SO ORDERED.

DATED: _ _--,...,-'+-     f;_,[_
                 / .,___,._
                      /       __d-0_
                                       THE    ORAB LE JOHN G. KOEL TL
                                       UN ED STATES DISTRICT JUDGE




                                         -5-
